PER CURIAM.
Benjamin J. Everidge appeals a final order dismissing his fourth amended complaint with prejudice. Everidge argues that the trial court erred in dismissing his complaint as it adequately stated causes of action for breach of an oral contract, fraud in the inducement, and defamation. We affirm in part and reverse in part.
In reviewing the propriety of an order dismissing a complaint, we confine our analysis to the four corners of the complaint and accept all well pled allegations as true. Because the matter presents a question of law, we review the matter de novo. Fox v. Prof'l Wrecker Operators of Fla., Inc., 801 So.2d 175 (Fla. 5th DCA 2001). Having carefully reviewed the complaint, we agree that the trial court properly dismissed with prejudice each of the counts in Everidge’s fourth amended complaint except for counts III and IV for defamation. Those counts plead the requisite facts to establish causes of action for defamation. See Bass v. Rivera, 826 So.2d 534 (Fla. 2d DCA 2002) (setting forth the four elements that must be pled in an action for defamation). With respect to those claims, the matters raised in the appellees’ motion to dismiss are more appropriately asserted as defenses.
We reverse the order dismissing Ever-idge’s claims for defamation, but affirm the remainder of the order dismissing the other counts with prejudice.
■ AFFIRMED in part, REVERSED in part, and REMANDED.
PLEUS, PALMER and ORFINGER, JJ., concur.